Case: 11-40792     Document: 00511988875         Page: 1     Date Filed: 09/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 14, 2012

                                       No. 11-40792                        Lyle W. Cayce
                                                                                Clerk

SCOTTSDALE INSURANCE COMPANY.; OLD REPUBLIC LLOYDS OF
TEXAS,

                                                  Plaintiffs–Appellants
v.

MT. HAWLEY INSURANCE COMPANY,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   (7:10-CV-58)


Before JONES, Chief Judge, and GARZA and PRADO, Circuit Judges.
PER CURIAM:*
        After having reviewed the record, studied the briefs, and heard oral
argument, and for essentially the reasons given by the district court in its order
granting summary judgment to the Defendant–Appellee, we affirm.
        AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.